DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 1/19/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 17 now requires that during a crash, the inertial element will remain at rest. At the instant, the limitation is indefinite.

First, it is unclear what is the invention claimed. As well known in the art, an inertial element is used in any vehicle or handle device to immediately move to a certain position in response to inertial forces during a crash. So, how this invention operates if the inertial 

Second, there is no basis for the new limitation in the specification. The specification discloses the following:

    PNG
    media_image1.png
    670
    1690
    media_image1.png
    Greyscale

The term used, “remains essentially at rest” is also indefinite. Therefore, in order to continue with the examination, the limitation will be interpreted as the inertial element is actuated during the crash and the coupling lever will contact the inertial element so that the contact contour will roll over the guide contour. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20160258194 to Rosales et al (Rosales) in view of DE 102015109946 to Inan et al (Inan). 

    PNG
    media_image2.png
    853
    1285
    media_image2.png
    Greyscale

Rosales discloses a motor vehicle lock that comprise a locking mechanism having a rotary latch (2) and a pawl (3); and an actuating lever mechanism for the locking mechanism.
The actuating lever mechanism has a coupling lever (9) that can be rotated about an axis and a mass inertia element (11) rotatable about an additional axis (11a) that is spaced apart from the axis of the coupling lever in order to guide the coupling lever during a crash.
The coupling lever has an engaged position in which the coupling lever mechanically connects the actuating lever mechanism to the locking mechanism 
The mass inertia element (11) has a guide contour for the coupling lever that interacts with a contact contour of the coupling lever in such a manner that the guide contour and/or the contact contour is configured so that a force exerted by the coupling lever upon the guide contour and/or the contact contour runs tangentially to a diameter of the associated axis of the mass inertia element.
The actuating lever mechanism further comprises an actuating lever (5) and a release lever (8).
As to the diameter, Rosales diameter is capable of having a diameter as claimed and the shape as claimed. 
However, Rosales fails to disclose that the contact contour has an involute shape of a circle. Rosales illustrates that the guide contour has an involute shape of a circle, but the contact contour has a straight contour.

    PNG
    media_image3.png
    779
    1528
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the coupling lever contact contour described by Rosales, with an involute circle shape, as taught by Inan, in order to provide a similar shape contacting surfaces between the two contours for a smooth interaction between the two elements.

Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 18 will be also allowed since the claim depends from claim 17 above.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 will be also allowed since the claim depends from claim 8 above.

Response to Arguments
With respect to the drawing objection, the current amendment overcomes it.
With respect to the 112-2nd paragraph rejection, the current amendment overcomes it. However, a new rejection has been made on the record.
With respect to the previous prior art rejection, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 26, 2022